811 So. 2d 790 (2002)
Adaberto DOCANTO, Appellant,
v.
STATE of Florida, Appellee.
No. 4D00-3868.
District Court of Appeal of Florida, Fourth District.
March 13, 2002.
Carey Haughwout, Public Defender, and Ian Seldin, Assistant Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Christine D. Coughlin, Assistant Attorney General, West Palm Beach, for appellee.
POLEN, C.J.
Adaberto Docanto timely appeals after a jury convicted him of attempted second degree murder, aggravated battery, and two counts of first-degree burglary. One burglary count involved a battery and the other was committed while he was armed. Because there was only one entry, the dual convictions on these two charges cannot stand. Hawkins v. State, 436 So. 2d 44 (Fla.1983); Trotman v. State, 545 So. 2d 890 (Fla. 4th DCA 1989). Although he received concurrent life sentences for these two charges, reversal of one is required.
Docanto also argues his sentences under the Florida Criminal Punishment Code are unconstitutional. We reject this argument *791 and affirm. See Peterson v. State, 775 So. 2d 376 (Fla. 4th DCA 2000); Hall v. State, 767 So. 2d 560 (Fla. 4th DCA 2000), rev. granted, 790 So. 2d 1104 (Fla.2001).
As to the other issues raised in this appeal, we affirm as unpersuasive.
AFFIRMED in part; REVERSED in part and REMANDED with instructions that the trial court vacate one of the burglary convictions and sentences.
HAZOURI and MAY, JJ., concur.